Dear Mr. Erdey:
On behalf of the Livingston Parish Communication District, you have requested an opinion of the Attorney General regarding copyright issues and the marketing of maps. As described by you, these maps are produced by the U.S. Corps of Engineers for Livingston Parish. You also state that the funding for their production is provided by both federal grant monies and matching local funds.
The first question posed by your letter of request is whether the Livingston Parish Communication District can copyright maps of Livingston Parish produced by the U.S. Corps of Engineers. This question is a matter governed by federal copyright laws, which are contained in Title 17 of the United States Code. This office does not render opinions concerning the interpretation of federal law as a matter of general policy and, therefore, the issue of whether or not the maps in question may be copyrighted will not be addressed herein.
In response to your second question concerning the marketing of the maps in question, it will be assumed, for purposes of this opinion, that the Communication District has the legal right to use these maps in whatever manner it chooses. Taking this assumption as true, it is the opinion of this writer that the maps may be marketed by the Communication District as no specific prohibition seems to exist to prohibit such action. However, it should be noted that the provisions of Article VII, Section 14 of the Louisiana Constitution of 1974 must be followed in this situation. Article VII, Section 14 prohibits the state or any of its political subdivisions from loaning, pledging or donating anything of value. Thus, in order for the Communication District to be in compliance with this constitutional provision, it must be sure that the amounts realized from the marketing are equal to or greater than the cost of marketing them.
It is therefore the opinion of this office that assuming that Article VII, Section 14 of the Louisiana Constitution of 1974 is complied with, there is nothing prohibiting the Livingston Parish Communication District from marketing maps produced by the U.S. Corps of Engineers for Livingston Parish.
I hope this opinion has adequately addressed your concerns. If you require anything further, please do not hesitate to contact this office.
Yours very truly,
                                         RICHARD P. IEYOUB Attorney General
                                         BY: _____________________________ GINA PULEIO Assistant Attorney General
RPI/GMP/pb/2186o
Mr. Rodney N. Erdey Assistant District Attorney Twenty-First Judicial District Post Office Box 299 Livingston, Louisiana 70754
DATE RECEIVED:
DATE RELEASED:
GINA M. PULEIO ASSISTANT ATTORNEY GENERAL